                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
JANE ROE,                                           :     CIVIL ACTION
                                                    :
                             Plaintiff,             :
                                                    :
                       v.                           :     No. 18-2142
                                                    :
THE PENNSYLVANIA STATE UNIVERSITY                   :
and JOHN DOE,                                       :
                                                    :
                            Defendants.             :
                                                    :

                                             ORDER

               AND NOW, this 15th         day of February, 2019, upon consideration of

Defendant The Pennsylvania State University’s (“Penn State”) Motion to Dismiss for Failure to

State a Claim, Defendant John Doe’s (“Doe”) Motion to Dismiss for Lack of Jurisdiction,

Plaintiff Jane Roe’s Responses in Opposition, and Penn State’s Reply Brief, it is hereby

ORDERED that Penn State’s Motion (Doc. No. 19) and Doe’s Motion (Doc. No. 16) are

GRANTED. IT IS FURTHER ORDERED that:

               1.     Counts IV and V of the Amended Complaint are DISMISSED WITH
                      PREJUDICE;

               2.     Counts VIII and IX are DISMISSED WITHOUT PREJUDICE; and

               3.     Doe is DISMISSED from the action WITHOUT PREJUDICE.



                                                     BY THE COURT:



                                                     /s/ Robert F. Kelly
                                                     ROBERT F. KELLY
                                                     SENIOR JUDGE
